UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

EMMA PATRICIA NAKAKUKI,
                                                                     19 Civ. 6160 (PAE) (BCM)
                                      Petitioner,
                                                                     ORDER OF DISMISSAL
                   -v-

KRISTIAN BELLO,

                                      Respondent.


PAUL A. ENGELMAYER, United States District Judge:

       Petitioner Emma Patricia Nakakuki, a licensed attorney proceeding pro se, commenced

this action on July 1, 2019, by filing a petition to vacate a $13,400 arbitration award issued

against her by the Brooklyn Bar Association on March 23, 2019. Dkt. 1 (“Petition”) ¶¶ 1, 30;

id., Ex. B (“Award”). The Award arose out of a fee dispute between Nakakuki, who resides in

Kansas, and her former client Kristian Bello, who resides in New York. Petition ¶¶ 5, 8.

Invoking this Court’s diversity jurisdiction under 28 U.S.C. § 1332, Nakakuki alleged that the

parties are diverse and that “the amount in controversy exceeds $75,000.” Id. ¶ 10.

       On October 3, 2019, Bello filed an answer. Dkt. 12. On October 15, 2019, after

conducting a telephonic initial case management conference, the Hon. Barbara Moses, United

States Magistrate Judge, issued an Order to Show Cause directing Nakakuki to show cause in

writing, no later than October 29, 2019, why this action should not be dismissed pursuant to

Fed. R. Civ. P. 12(b)(1) for lack of subject matter jurisdiction. Dkt. 15. On November 4, 2019,

at Nakakuki’s request, Judge Moses extended her deadline to November 29, 2019. Dkt. 20. On

December 3, 2019, Nakakuki wrote to the Court that she had recently experienced health

problems and that she was attempting to resolve this action through settlement, but did not
address the Court’s subject matter jurisdiction over this case. Dkt. 22. On February 27, 2020,

Judge Moses issued a second Order to Show Cause, reminding Nakakuki that “it is her burden to

establish that this Court has subject matter jurisdiction,” and to prosecute this case diligently, and

directing petitioner to show cause in writing no later than March 19, 2020, “why this action

should not be dismissed (1) pursuant to Fed. R. Civ. P. 12(b)(1), for lack of subject matter

jurisdiction, and (2) pursuant to Fed. R. Civ. P. 41(b), for failure to prosecute.” Dkt. 23.

       On March 19, 2020, Nakakuki filed a letter reporting that she did not “have the resources

or the skills to be able to present the legal issues properly in this case,” and that she “would like

to file a Notice of Voluntary Dismissal.” Dkt. 24. On the same date, she filed a document

entitled “Notice of Voluntary Dismissal Pursuant to F.R.C.P. 41(a)(1)(A)(i),” signed by her

alone, purporting to “give notice that the above-captioned action is voluntarily dismissed,

without prejudice against the Respondent.” Dkt. 25. 1

       “[S]ubject matter jurisdiction is an unwaivable sine qua non for the exercise of federal

judicial power.” Curley v. Brignoli, Curley & Roberts Assocs., 915 F.2d 81, 83 (2d Cir. 1990).

“If the court determines at any time that it lacks subject-matter jurisdiction, the court must

dismiss the action.” Fed. R. Civ. P. 12(h)(3). Here, Nakakuki alleges that the Court has




1
  Because Bello had previously served an answer, Nakakuki’s unilateral Notice of Dismissal was
ineffective. See Fed. R. Civ. P. 41(a)(1)(A)(i). Absent a stipulation of the parties, see Fed. R.
Civ. P. 41(a)(1)(A)(ii), this action may now be “dismissed at the plaintiff’s request only by court
order, on terms that the court considers proper.” See Fed. R. Civ. P. 41(a)(2).



                                                  2
diversity jurisdiction over the parties’ dispute. 2 “[D]iversity jurisdiction exists over civil actions

(1) between ‘citizens of different States’ and (2) between ‘citizens of a State and citizens or

subjects of a foreign state,’” Herrick Co. v. SCS Commc’ns, Inc., 251 F.3d 315, 322

(2d Cir. 2001) (quoting 28 U.S.C. § 1332), provided that “the matter in controversy exceeds the

sum or value of $75,000, exclusive of interest and costs,” 28 U.S.C. § 1332(a).

        The Second Circuit has not addressed explicitly the proper approach for determining the

amount-in-controversy in proceedings to confirm or vacate arbitration awards. See Erdheim v.

Harris, No. 18 Civ. 8601 (LGS), 2019 WL 3219385, at *2 (S.D.N.Y. July 17, 2019). Courts in

this Circuit have adopted two approaches: They determine the amount in controversy by looking

to either “the value of the relief requested in the complaint in the underlying arbitration” or “the

value of the arbitration award.” N. Am. Thought Combine, 249 F. Supp. 2d at 285; accord

Erdheim, 2019 WL 3219385, at *2 (“The ‘demand’ approach construes the amount a party

demanded in the underlying arbitration as the amount in controversy. The ‘award’ approach

instead construes the amount awarded as the amount in controversy.” (emphasis in original)).

        In this case, the Award itself states that the “total of the amount in dispute” was $18,900

in legal fees, of which Nakakuki was only entitled to $5,500, leaving $13,400 as the “amount to

be refunded.” Award at 1. As a result, under either the “demand” or the “award” approach, the

amount in controversy is well below the jurisdictional threshold of $75,000. Because this Court




2
  Nakakuki seeks to vacate the arbitration award pursuant to the Federal Arbitration Act (FAA),
9 U.S.C. §§ 1 et seq. Petition ¶¶ 2630. As she implicitly recognizes, however, the FAA does not
confer federal question jurisdiction upon this Court. See Perpetual Secs., Inc. v. Tang,
290 F.3d 132, 140 (2d Cir. 2002) (“[T]he FAA creates a substantive body of law but does not, by
itself, confer federal question subject matter jurisdiction to the district courts to entertain claims
brought under the Act.”); N. Am. Thought Combine, Inc. v. Kelly, 249 F. Supp. 2d 283, 285
(S.D.N.Y. 2003) (“There must be an independent basis for subject matter jurisdiction, such as
diversity or the presence of a federal question.”).


                                                   3
lacks subject matter jurisdiction, it has no choice but to dismiss this action, without prejudice,

pursuant to Rule 12(h)(3).

       The Clerk of Court is respectfully directed to close this case. Copies will be mailed by

Chambers to Nakakuki.

       SO ORDERED.



                                                          
                                                  _______________________________________
                                                           PAUL A. ENGELMAYER
                                                          United States District Judge


Dated: March 31, 2020
       New York, New York




                                                  4
